UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-31540 FLEXIBLE SOLUTIONS INTERNATIONAL INC. (Exact Name of Issuer as Specified in Its Charter) Nevada 91-1922863 (State or other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) 615 Discovery St. Victoria, British Columbia, Canada V8T 5G4 (Address of Issuer's Principal Executive Offices) (Zip Code) Issuer’s telephone number:(250) 477-9969 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act).YesoNo þ Class of Stock No. Shares Outstanding Date Common April 30, 2012 FORM 10-Q Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 4 (a) Unaudited Consolidated Balance Sheets at March 31, 2012 and December 31, 2011. 4 (b) Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011. 5 (c) Unaudited Consolidated Statement of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 6 (d) Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011. 7 (e) Notes to Unaudited Consolidated Financial Statements for the Three Months Ended March 31, 2012. 8 Item 2. Management’s Discussion and Analysis or Plan of Operation. 21 Item 4 Controls and Procedures. 24 PART II. OTHER INFORMATION 25 Item 2.
